Citation Nr: 0711937	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  06-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for scar, right ring 
finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  His service records indicate that he participated in 
the Northern France and Rhineland campaigns in World War II. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the veteran's claims of 
service connection for hearing loss, tinnitus, and a scar on 
the veteran's right ring finger.  The veteran perfected a 
timely appeal of these determinations to the Board.

In January 2007, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Acting Veterans Law Judge.  At the hearing, 
the record was held open for thirty days in order to allow 
the veteran time to submit additional medical evidence.  
Additional medical evidence was submitted, accompanied by a 
waiver of RO consideration.  This evidence will be considered 
in evaluating the veteran's claim. 

In April 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The issue of entitlement to service connection for a scar, 
right ring finger is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran served in combat in World War II.

2.  The veteran's bilateral hearing loss and tinnitus are 
related to active duty service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in service 
or as a result of service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but given the favorable 
action taken below, the Board finds that no discussion of the 
VCAA at this point is required.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette, 82 F.3d at 393.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Board notes that the veteran's claims file contains 
some of the veteran's service medical records and service 
personnel records.  A search for further records from the 
NPRC, however, revealed that records could not be obtained 
from the NPRC because they were apparently destroyed in the 
1973 fire at that facility, and that the RO's diligent 
efforts to obtain the service medical records proved to be 
futile.  The Board recognizes its heightened duty to explain 
its findings and conclusions and to consider benefit of the 
doubt and corroborative testimony such as buddy statements in 
cases where records are unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992); see also Veterans Benefits Administration 
Manual M21-1, part VI, (Manual) paragraph 7.25(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the veteran has been diagnosed as having 
tinnitus and bilateral hearing loss for VA purposes.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
hearing loss is related to a disease or injury in service.  

Here, the Board notes that the veteran's service medical 
records contained in the veteran's claims file are negative 
for any hearing loss in service.  The veteran's separation 
examination showed 15/15 in both ears on the whisper test.  
After service, the veteran's claims file contains no medical 
records indicating hearing loss or tinnitus until 1997, when 
the veteran was prescribed hearing aids.  

In order to determine whether the veteran has hearing loss 
and if so, whether such condition is related to his service, 
the veteran was afforded a VA examination in January 2005.  
The veteran reported that he had difficulty with his hearing 
since his service in World War II.  He acknowledged no 
testing for this condition until 1997, but reported that he 
has had difficulty with his hearing since service.  He also 
reported exposure to acoustic trauma in service from gunfire, 
bombs and his duties on controlling convoy traffic in World 
War II.  The veteran also indicated that after service he 
worked as a printer.  The examiner indicated that noise 
exposure from this would be assumed.  No history of 
recreational noise exposure was indicated.  The examiner also 
noted significant decline in the veteran's hearing since 
2000.  After examination, the veteran was diagnosed with 
bilateral hearing loss for VA purposes.  Regarding nexus to 
service, the examiner stated that "it is not possible to 
render an opinion based on the length of time between the 
date of the claimed acoustic trauma to the present."  No 
diagnosed or discussion of tinnitus was offered in this 
examination.  

The veteran's VA treatment records indicate continued hearing 
loss, but do not indicate whether the veteran's hearing loss 
was incurred in service.  

The record also contains the report of the veteran's private 
physician dated in January 2007. The physician noted that the 
veteran reported constant intense levels of noise from truck 
convoys in service, as well as exposure to noise from rockets 
and bombs in service.  This physician indicated that the 
veteran had been diagnosed with bilateral hearing loss and 
bilateral tinnitus.  Regarding nexus to service, the 
physician stated that "[the veteran's] tinnitus and hearing 
loss are consistent with the effects of long-term exposure to 
hazardous noise levels in the military without the use of 
hearing protection.  I feel if is highly likely that such 
exposure did contribute to the hearing loss given his 
military job description as indicated in a recent case 
history and interview."

The Board also notes that the veteran's claims file contains 
the testimony of the veteran regarding his experiences in 
service and also contains copies of letters written to the 
veteran's dated in 1945 and 1946.  Here, the Board notes that 
the veteran testified that he served with the military police 
in service and that in that capacity, he directed convoy 
traffic during some of campaigns in Europe in World War II.  
The veteran testified that these convoys were extremely noisy 
and that he wore no hearing protection at the time.  The 
veteran also testified that he was in close proximity to a 
bomb blast in service and that he was knocked to the ground 
by the impact of one such blast.  The veteran's spouse also 
testified that she has known the veteran since she was 10 
years old and that they have been married since 1947.  She 
indicated that that the veteran had difficulty hearing when 
he came home from the war.

In this regard, the Board notes that the veteran's service 
records indicate that he participated in the Northern France 
and Rhineland campaigns in World War II.  The claims file 
also contains a service commendation dated in June 1945 
indicating that the veteran served under trying conditions, 
to include constant bombings, long blackouts, and other 
indications of service in combat.  One of the letters 
submitted by the veteran dated in 1945, confirmed that the 
veteran and one of his buddies were in the vicinity of a bomb 
blast prior to April 1945.  

Following a careful review of the record, the Board finds 
that service connection is warranted for the veteran's 
bilateral hearing loss and tinnitus.  In this case, the 
veteran served on active duty, including a tour in Northern 
Europe in World War II.  The record also reflects that the 
veteran was involved in the Northern France and Rhineland 
campaigns in World War II.  And the claims file contains a 
service commendation dated in June 1945 indicating that the 
veteran served under trying conditions, to include constant 
bombings, long blackouts, all indicating that the veteran 
engaged in combat.  

In addition, the veteran testified and submitted a 1945 
letter indicating that he was exposed to acoustic trauma in 
service from bomb blasts and convoy traffic noise.  The 
veteran stated that he has had hearing loss since that time.  
In addition, the veteran's spouse, who testified that she has 
known the veteran since she was 10 years old, and to whom she 
has been married since 1947, testified that the veteran had 
difficulty hearing when he came home from the war.  In this 
regard, the Board notes that the veteran is competent to 
report his experiences regarding the onset and severity of 
his symptoms.  See Charles v. Principi, 16 Vet. App. 370 
(2002).    

The Board also observes that the veteran's statements and 
testimony before the Board and the RO are consistent 
internally and between documents, including when reporting on 
the events and circumstances surrounding his service and his 
hearing loss since that time.  In addition, the veteran 
submitted a letter dated in 1945 that corroborates his 
account of exposure to a bomb blast and that is consistent 
with his account of the incident.  As such, in its role as 
fact finder, the Board finds the veteran to be a credible 
historian and has accepted his account of in-service combat-
incurred acoustic trauma.  The Board also notes that the 
veteran's account is consistent with the circumstances, 
conditions and hardships of his combat service in World War 
II.  As such, notwithstanding the absence of any service 
medical records relating to this injury, the Board finds as a 
matter of law that the veteran sustained his hearing injuries 
while on active duty.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Finally, the Board notes that the veteran's private physician 
diagnosed the veteran with both bilateral hearing loss and 
tinnitus and stated that there was a positive link between 
these conditions and his service.  And the Board notes that 
there is no medical evidence that directly contradicts this 
opinion.  In this regard, the Board notes that the January 
2005 VA examiner noted that it was not possible to render an 
opinion based on the length of time between the date of the 
claimed acoustic trauma to the present.  This is essentially 
a non-opinion and does not contradict the positive opinion 
rendered by the veteran's private physician.  Thus the only 
relevant evidence that addresses the etiology and/or onset of 
the veteran's bilateral hearing loss supports the veteran's 
claim.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
see also Huston v. Principi, 17 Vet. App. 195, 205 (2003); 
see also Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir.1999) (unpublished decision), cert. denied 
120 S.Ct. 1251 (2000) (it is not error for the Board to value 
one medical opinion over another, as long as a rationale 
basis for doing so is given).  

Based on the record as a whole, the Board finds that the 
evidence in the record is at least in equipoise and, 
resolving all reasonable doubts in the veteran's favor, finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  The appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for a scar, right ring finger must be remanded for further 
action.

Here, the Board notes that in the case of any veteran who 
served in combat, satisfactory lay or other evidence of an 
injury incurred in service shall be accepted as sufficient 
proof of service incurrence of the injury if the evidence is 
consistent with circumstances of service and notwithstanding 
that there is no official record of service incurrence of the 
injury.  38 U.S.C.A. § 1154 (West 2002).  In the present 
case, service personnel records confirm that the veteran 
served in World War II and was involved in the Northern 
France and Rhineland campaigns in World War II.  The claims 
file also contains a service commendation dated in June 1945 
indicating that the veteran served under trying conditions, 
to include constant bombings, long blackouts, all indicating 
that the veteran engaged in combat.  Therefore, the Board 
finds that the veteran engaged in combat.  Additionally, the 
veteran testified that he injured his right ring finger when 
a ring he was wearing was caught on a truck as he jumped off.  
The veteran testified that this injury deeply cut his finger, 
almost severing it.  He stopped at an aid station, but the 
medics could not cut the ring.  The veteran testified that he 
wrapped the finger in a handkerchief and later cut the ring 
off himself at a workshop.  He stated that he treated the 
wound himself with knowledge he had acquired in the boy 
scouts years earlier.  The Board finds that this account is 
consistent with the circumstances of service, it is accepted 
as true by the Board, in the absence of any evidence to the 
contrary.  

The Board notes, however, the veteran's claims file does not 
contain any diagnosis of or medical reference to any 
residuals of an injury to the veteran's right ring finger, to 
include a scar.  In order to determine whether the veteran 
has any current residuals of an injury to his right ring 
finger in service, to include a scar the Board finds that 
this matter must be remanded in order that the veteran may be 
scheduled for a VA examination.  Pursuant to the VCAA, such 
an examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim of service connection, but he was not provided 
separate notice of the type of evidence necessary to 
establish a disability rating or effective date.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 
 
2.  The veteran should be afforded a 
pertinent VA examination to determine the 
current nature and extent of any 
residuals of an injury to the right ring 
finger, to include a scar, found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
residuals of an injury to the right ring 
finger, to include a scar, found to be 
present.  If the examiner diagnoses the 
veteran as having residuals of an injury 
to the right ring finger, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's condition was caused by or had 
its onset during service, to include the 
incident where the veteran injured his 
right ring finger when a ring he was 
wearing was caught on a truck as he 
jumped off.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review this 
claim.  When adjudicating this claim, the 
RO must consider the applicability of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  In any determination remains 
adverse to the veteran, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


